Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed December 12, 2019. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mestha et al. (US 2018/0159879 A1).

With respect to claim 1, Mestha discloses a method to identify a replay attack in an industrial control system of an industrial asset (Abstract, detect abnormal operation of an asset), comprising:
receiving a first set of time series data associated with an ambient condition of one or more first monitoring nodes at a first location of the industrial control system ([0003]-[0004], [0023], and [0037], series of normal values over time that represent normal operation of industrial asset);

receiving a second set of time series data indicative of the ambient condition at a second location ([0004], series of abnormal node values from abnormal space data source which represents abnormal operation of industrial asset);
determining a nominal system feature value based upon the second set of time series data ([0051] and [0061], nominal operating condition is based on ambient condition or abnormal machine performance);
analyzing a correlation between the actual feature value and the nominal system feature value to determine a correlation result ([0032] and [0051], learning differences between normal and abnormal operation); and
selectively categorizing a request received by the industrial control system as a replay attack based upon the correlation result ([0079], using deep learning algorithms to detect cyber threats, including replay attacks).
With respect to claim 2, Mestha discloses the method of claim 1, wherein the second set of time series data is received from at least one of a public temperature service system, one or more hardened ambient sensors, or a temperature estimation model ([0004] and [0037]).
With respect to claim 3, Mestha discloses the method of claim 1, wherein the second set of time series data is received from an ambient condition estimation model ([0037], [0055], and [0061]).
With respect to claim 4, Mestha discloses the method of claim 3, wherein the ambient condition estimation model comprises one or more of an artificial neural network or autoregressive moving average time series with exogenous inputs (ARMAX) model ([0071] and claim 7).
With respect to claim 5, Mestha discloses the method of claim 1, wherein the actual system feature value is derived from raw time series data of the first set of time series data or a calculated equivalent based upon the first set of time series data ([0003]-[0004], [0071], and [0074], raw inputs) .
With respect to claim 6, Mestha discloses the method of claim 1, wherein the nominal system feature value is derived from measured values of the second set of time series data or calculated values of the second set of time series data ([0009], and [0051], measured data).
With respect to claim 7, Mestha discloses the method of claim 1, wherein analyzing the correlation includes calculating a similarity between the first set of time series data and the second set of time series data ([0032] and [0051], learning differences between normal and abnormal operations).
With respect to claim 8, Mestha discloses the method of claim 7, wherein the similarity is calculated using one or more of a dynamic time warping (DTW), a cross-correlation Manhattan distance, a short time series distance, or a cosine value between the first set of time series data and the second set of time series data ([0064]).
With respect to claim 9, Mestha discloses the method of claim 1, wherein the industrial control system is a modular control system for one or more of a fuel cell, a wind farm, or an energy storage system ([0029], [0038], and [0055]).
With respect to claim 10, Mestha discloses the method of claim 1, wherein the one or more first monitoring nodes comprise at least one of a load cell for a fuel cell, an oxygen sensor in a fuel cell hotbox, an air conditioner switching frequency sensor associated with an energy storage system, a fuel flow valve position sensor associated with a flowrate control, an air-inlet vane opening position sensor, or an air blower speed sensor, or a temperature sensor associated with a fuel cell system, or a temperature sensor associated with a wind farm system, or a temperature sensor associated with an energy storage system ([0037] and [0079]).
With respect to claim 11, Mestha discloses the method of claim 1, wherein the industrial control system is a hierarchical control system having a plurality of control layers ([0037], gas turbine with a controller and actuator serving as control layers susceptible to attack).
With respect to claim 12, Mestha discloses the method of claim 1, wherein the selectively categorizing is further based upon at least one of a percentage of corruption of the one or more monitoring nodes or an expected time for a change in the ambient condition to affect the one or more monitoring nodes ([0037]).
With respect to claim 13, Mestha discloses the method of claim 1, wherein the industrial control system includes a plurality of the one or more first monitoring nodes located at a same geographical location having a substantially similar ambient condition ([0043]-[0044]).
With respect to claim 14, Mestha discloses the method of claim 1, wherein the ambient condition at the second location is inferred from one or more monitoring nodes in a plurality of units at the second location ([0043]-[0044]).
With respect to claim(s) 15-20, the system of claim(s) 15-20 does/do not limit or further define over the method of claim(s) 1-6. The limitations of claim(s) 15-20 is/are essentially similar to the limitations of claim(s) 1-6. Therefore, claim(s) 15-20 is/are rejected for the same reasons as claim(s) 1-6. Please see rejection above.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 10, 2022